Citation Nr: 1544841	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-07 079	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and coronary artery disease (CAD) as well as due to herbicide exposure.

2. Entitlement to service connection for bee and fire ant allergies, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to August 1967 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for sleep apnea and bee and fire ant allergies to include as due to herbicide exposure.

In February 2014 the Veteran requested a hearing at a local VA office, but then subsequently in August 2014 requested a video conference hearing instead.  A video conference hearing was held before the undersigned in March 2015.  During this hearing, the Veteran raised the theory that his sleep apnea is secondary to his service-connected PTSD and CAD.  Because the Board is required to consider all matters reasonably raised by a veteran's appeal, the Veteran's theory that his sleep apnea is secondary to his service-connected PTSD and CAD is addressed below.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

 A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional records that have not been initially reviewed by the AOJ.  However, they are not relevant to the Veteran's claim for service connection for bee and fire ant allergies.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   


The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is hereby REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam.

2. The preponderance of the evidence reflects that the Veteran does not have bee and fire ant allergies as the result of any incident of his active service, including as a result of exposure to herbicides.


CONCLUSION OF LAW

The Veteran's bee and fire ant allergies were not incurred or aggravated in service and are not proximately the result of or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in December 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and service personnel records have been obtained.  

According to McLendon v. Nicholson, VA must conduct a  medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  20 Vet. App. 79 (2006).  

Here, the Veteran was not afforded VA examinations for his bee and fire ant allergies.  At his hearing in March 2015, the Veteran explained that he believes his exposure to herbicides caused him to have an immune system deficiency, and that in turn this deficiency has caused his bee and fire ant allergies.  However, as explained below, the Veteran has not been shown to have an immune system deficiency causing bee and fire ant allergies by competent evidence.  Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (explaining that a medical examination conducted to assist claim development could not aid in substantiating a claim if the record reflects no evidence of an in-service event, injury, or disease).

Additionally, as noted above, the Veteran testified at a hearing before the undersigned in March 2015.  The hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).
Further, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing past case law that imposed a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is prejudicial normally falls upon appellant).  Finally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

II. Standards Governing Evidentiary Analysis and Burden of Proof

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

It is the Veteran's "general evidentiary burden" to establish the elements of his claim; in this case the Veteran must establish the elements of service connection, which are outlined below in Part IV.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  However, benefits can only be denied where the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  See id.  Additionally, when the positive evidence supporting a claim of benefits and the negative evidence indicating a denial of benefits is relatively equal, the Veteran is entitled to the benefit of the doubt and the claim should be granted.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan, 573 F.3d at 1287; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Herbicide Exposure

The Veteran states that he had in-country service in the Republic of Vietnam and was stationed in Da Nang.  The Veteran's personnel records reflect that he was attached to the United States Naval Mobile Construction Battalion Five, which was stationed in Da Nang, Republic of Vietnam from July 1965 to May 1966.  The Veteran states that as part of his service he operated heavy equipment in the Republic of Vietnam to cut roads into areas of underbrush.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R.  § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  VA has interpreted the term "service in Vietnam" and related regulations to mean that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict to be found presumptively exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Although the Veteran's service and personnel records do not reflect that he was on the landmass or within the inland waters of the Republic of Vietnam, the Board finds the Veteran's statements that he went ashore the landmass to construct roads as part of his service to be credible.  Accordingly, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R § 3.307(a)(6)(iii) (2015).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).   Here, the Veteran asserts that his bee and fire ant allergies were caused by exposure to herbicides while he was serving in the Republic of Vietnam.  However, bee and fire ant allergies are not listed in VA regulations as conditions for which service connection can be presumptively established.  38 C.F.R. §§ 3.307, 3.309(e) (2015).  Therefore, the Veteran is not entitled to presumptive service connection for these conditions.  

However, even if the claimed condition is not included on the list of diseases presumptively service-connected due to herbicide exposure, the Veteran may still claim a disability as directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for a disability caused by herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

IV. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A. Direct Service Connection for Bee and Fire Ant Allergies

Private medical records from Dr. C. L. note the existence of bee and fire ant allergies.  Additionally, VA records from December 2009 reflect the existence of bee and fire ant allergies.  Moreover, the record does not reflect that these bee and fire ant allergies were resolved prior to July 2011, when the Veteran filed his claim.  Additionally, the Veteran's February 1964 entrance and exam and August 1967 exit exam did not list any allergies.  As such, a comparative analysis of the Veteran's allergies prior to enlistment and after enlistment is not required.  38 C.F.R. § 3.380 (2015). 

The Veteran is competent to state that he has bee and fire ant allergies because the symptoms of such allergies are readily observable, and  his statements are credible because they are supported by both VA and private medical records.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

However, the first element of a service connection claim, which requires that there be a disability, is not met here.  First, "seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals."  38 C.F.R. § 3.380 (2015).  Second, for VA purposes, a disability is "the impairment of earning capacity" resulting from "a disease, injury, or defect."  Cf. Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, because an allergic reaction to bee stings and fire ant bites is a temporary condition that is non-existent upon the absence of a bee sting or fire ant bite, these allergies are not chronic conditions that result in the impairment of earning capacity, and are therefore not compensable disabilities for the purposes of VA benefits.  See 38 U.S.C.A. § 1110 (West 2014).

For these reasons, the Board finds that the first element of service connection requiring evidence of a current disability has not been satisfied. 

B. Service Connection for Bee and Fire Ant Allergies Resulting from an Immune System Deficiency

As mentioned above, at his March 2015 hearing the Veteran raised the theory that his bee and fire ant allergies are the result of an immune system deficiency caused by herbicide exposure.  The record reflects no other evidence of an immune system deficiency.  However, as explained below, the Veteran's lay opinion testimony that he has an immune system deficiency is not competent evidence because such a conclusion requires medical expertise beyond the common knowledge of this Veteran.  

Because there is no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular  medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, whether the Veteran has an immune system deficiency and whether an immune system deficiency could cause his bee and fire any allergies is outside the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, breaking a bone, determining whether the Veteran has an immune system deficiency and whether an immune system deficiency can cause bee and fire ant allergies requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay etiology opinion is low.  Accordingly, the Board finds that there is no competent evidence that satisfies the nexus element of a service connection claim.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

V. CONCLUSION

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for bee and fire ant allergies.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection for bee and fire ant allergies is denied.


ORDER

Service connection for bee and fire ant allergies is denied.


REMAND

On the issue of service connection for sleep apnea, remand is necessary in this case for the reasons that follow.

In a June 2012 statement and an October 2012 statement, the Veteran asserts that his sleep apnea began shortly after his service in the Republic of Vietnam but went undiagnosed until the 1990's.  He also reports that he stops breathing at least 30 times an hour while he sleeps.  Private medical records from Dr. C. L. from April 2012 confirm a diagnosis of sleep apnea.  Moreover, VA medical records from August 2011 confirm a diagnosis of severe obstructive sleep apnea diagnosed by a sleep study performed earlier that year.  Additionally, at the March 2015 hearing, the Veteran submitted that his sleep apnea was the result of his PTSD and CAD for which he is already service-connected, and that he first started experiencing symptoms of sleep apnea, including waking up choking, within a year of completing service.  Moreover, a VA follow-up examination of the Veteran for his service-connected PTSD conducted in May 2015 noted that sleep apnea and CAD were medical diagnoses "relevant to the understanding or management of" PTSD.  However, no VA medical examination concerning sleep apnea was conducted in this case.

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran is competent to state that he experiences sleep apnea and its symptoms, and his statements are credible because they are supported by both private and VA medical records.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the evidence establishes that the Veteran has a current disability or persistent symptoms of a disability, that an event or injury, including herbicide exposure, occurred in service, that the disability may be associated with service or another service-connected disability (PTSD or CAD), but there is insufficient evidence on file for the Board to make a decision on the Veteran's claim.  Accordingly, a VA medical examination is necessary to adjudicate the Veteran's claim of benefits for sleep apnea.  See generally McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's August 2011 VA medical records.

ii. The Veteran's April 2012 private medical records from Dr. C.L.

iii. The Veteran's June 2012 and October 2012 statements in support of his claim.

iv. The March 2015 hearing transcript.

v. The May 2015 VA follow up examination for the Veteran's service-connected PTSD.

c. The examiner is advised that the Board has accepted the Veteran's statement that he experiences sleep apnea credible.

d. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was proximately due to or the result of his service-connected PTSD or CAD during the appeal period.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated beyond its natural progression by his service-connected PTSD or CAD during the appeal period.

iii. If the examiner finds that the Veteran's sleep apnea was NOT caused or aggravated by his service-connected PTSD or CAD, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service or is related to an incident in service, to include as directly due to herbicide exposure.  It is insufficient for the examiner to conclude that sleep apnea is not directly related to herbicide exposure because it is not on the list of diseases and conditions presumptively related to herbicide exposure.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


